PER CURIAM:
This is an appeal from an order refusing to grant the motion of the appellant to punish the appellee for contempt, seeking the imposition of a $10,000 fine and imprisonment for 6 months. The district court considered the matter and refused to hold the appellee in contempt. We affirm.
Some of the background facts of this case are set forth in the opinion of this court in United Broadcasting Co. v. Armes, 506 F.2d 766 (5th Cir.), cert. denied, 421 U.S. 965, 95 S.Ct. 1953, 44 L.Ed.2d 452 (1975).1 After a careful review of the briefs and the record we are not convinced that the appellant has demonstrated that the district court committed error in refusing to punish appellee for contempt. The judgment is affirmed.

. Appellant contended in his motion that appellee had, by instituting the present action, violated the terms of a permanent injunction issued in connection with a prior suit and affirmed by this court in the above cited case. Appellee in the instant litigation seeks, inter alia, relief from the prior judgment on the ground that it was obtained by fraud.